Title: Thomas Jefferson’s Plea in Livingston v. Jefferson on Ground of Intrusion, [ca. 28 February 1811]
From: Jefferson, Thomas,Livingston, Edward
To: United States Circuit Court, Virginia District


          
            ca. 28 Feb. 1811 
          
          And the said Thomas according to the Statute in such case made and provided, and by leave of the court, for further plea in his behalf saith, that as to the force and arms; and as to the breaking, cutting in pieces, and destroying of the goods and chattells of the said Edward, either by the said Thomas himself or by his servants; and as to the digging and raising, or the causing to be dug and raised the soil of the said Edward, by him the said Thomas or by his servants; and as to the carrying away, or the causing the said soil to be carried away, by him the said Thomas or by his servants; and as to the converting the said soil to the use of him the said Thomas; and as to the cutting down the banks of the said Canals, by him the said Thomas or by his servants; and as to all the other trespasses above supposed to have been done by him the said Thomas or by his servants, (except as to the breaking and entering the messuages or dwelling houses and closes or parcels of land thereto adjoining in the first and fifth counts of the said declaration mentioned; and except also as to the breaking and entering the closes in the second and sixth counts of the said declaration mentioned, and the putting out, expelling, and removing the said Edward therefrom, and the keeping and continuing him the said Edward so expelled and removed therefrom, for the space of time in the said declaration in that respect mentioned; and also except as to the breaking and entering the said closes in the third and seventh counts of the said declaration mentioned, and the driving off, expelling, and removing therefrom the said Edward with his servants and workmen, and forcing them to interrupt and quit their work, and the keeping and continuing the said Edward so removed from the possession of the said closes, for the space of time in the said declaration in that respect mentioned; and also except as to the breaking and entering of the said closes in the fourth and eighth counts of the said declaration mentioned, and the driving off, expelling, and removing therefrom the said Edward with his servants and workmen, and forcing them to interrupt and quit their work, and the keeping and continuing the said Edward so removed from the possession of the said closes, for the space of time in the said declaration in that respect mentioned) he is not guilty in manner and form as the said Edward hath above thereof complained against him; and of this he putteth himself upon the Country &c
          And as to the these the other supposed trespasses to wit; the said breaking and entering the messuages or dwelling houses and closes or parcels of land thereto adjoining in the first and fifth counts in the said declaration mentioned; and also as to the breaking and entering the closes in the second and sixth counts of the said declarations mentioned, and the putting out, expelling, and removing the said Edward therefrom, and the keeping and continuing him the said Edward so expelled and removed therefrom, for the space of time in the said declaration in that respect mentioned; and also as to the breaking and entering of the said closes in the third and seventh counts of the said declaration mentioned, and the driving off, removing, and expelling therefrom the said Edward with his servants and workmen, & forcing them to interrupt and quit their work, and the keeping & continuing the said Edward so removed from the possession of the said closes, for the space of time in the said declaration in that respect mentioned; and also as to the breaking and entering the said closes in the fourth and eighth counts of the said declaration mentioned, and the driving off, expelling, and removing therefrom the said Edward with his servants & workmen, and forcing them to interrupt and quit their work, and the keeping and continuing the said Edward so removed from the possession of the said closes, for the space of time in the said declaration in that respect mentioned; he the said Thomas saith, that he the said Edward ought not to have or maintain his said action thereof against him, because he saith, that the said several messuages, dwelling houses, closes and parcels of land in the several counts of the said declaration mentioned, are one and the same, or parts of one and the same messuage, dwelling house, close, and parcel of land, which said close is called and known as the Batture of the Suburb St Mary, and that they are not other or different, or parts of other or different messuages, dwelling houses, and closes; And that long before the said time when the several trespasses in the declaration are above supposed to be done by him, he the said Thomas had been, and at the several times when &ct.—he the said Thomas was, the President of the United States of America; And that the aforesaid messuage, and the said close or parcel of land called and known as the Batture of the Suburb of Saint Mary, are, and at the several times when &ct—were, the property of the said United States of America, vested in them in full sovereignty, dominion and possession; And that thesaid United States of America being so as aforesaid possessed and entitled of in and to the said messuage and close, he the said Edward before the said time when &ct.—to wit: on theday ofin the year of our Lord 180at the parish and county and within the jurisdiction aforesaid, wrongfully and unlawfully intruded himself and his servants and workmen into the said messuage and close, of which they the said United States of America were then and there so possessed, and to which they were then and there so entitled: and that he the said Edward with his said servants and workmen then & there took possession of the said messuage and close, and then & there built and erected the said dwelling house on the said messuage and close, and that he the said Edward then & there employed himself together with his said servants and workmen in constructing and digging and making on the said messuage and close a Dyke, Levee or Embankment, as also a Canal; for which reason, he the said Thomas, as President of the United States of America aforesaid, for the necessary preservation and protection of the property of the United States of America aforesaid, and as it was lawful for him to do, at the said time when &ct.—entered the said messuage, dwelling house and close in which he the said Edward with his servants and workmen had so unlawfully and wrongfully intruded themselves, as into the proper messuage, dwelling house and close of them the said United States of America, and then and there gently and without force put out and removed him the said Edward with his servants and workmen aforesaid from the possession, occupation and enjoyment of the said messuage, dwelling house and close, in which he the said Edward &ct.— and thereby then & there caused him the said Edward with his said servants & workmen to interrupt and quit the constructing, digging and making the said Canal & Levee, Embankment, or Dyke, in which they were then engaged on the said messuage and close, in which &ct.—which are the same supposed breaking and entering, putting out, driving off, expelling and removing, interrupting & forcing to quit & keeping and continuing removed in the introduction to this plea above particularly mentioned, whereof he the said Edward hath above complained against him the said Thomas, and this he is ready to verify; Wherefore he prays judgment, if the said Edward ought to have or maintain his action aforesaid thereof against him &ct.—
        